By the Court:
This was an action of ejectment, and judgment below passed for the plaintiff. .The findings are as follows:
“ The defendant, Ghirardelli, claimed to be in the possession of the same at the commencement of this action, and *236exercised acts of ownership over it, no one being in the actual possession of it. And he made this claim and exercised these acts adversely to the plaintiff, and without right or title in himself.”
It is argued for the appellant that finding that he was not in the actual possession of the premises is necessarily fatal to the judgment below. We do not think so. The possession to be shown in the defendant in an action of ejectment need not be actual, as contradistinguished from constructive, in its character. (Noe v. Card, 14 Cal. 609.)
Under the rule concerning implied findings, adverted to in Tubbs v. Ghirardelli, ante, p. 231, the judgment must be affirmed, and it is so ordered.